DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodosis Kountotsis on 06/17/2022.
.
Amended claims:
20. (Currently Amended)  A computer program product for generating a description in natural language for a color, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
acquire a list of tuples, each of the tuples including a color and a description; 
generate a graph by using each of the tuples as a node and add edges between the nodes when a difference between colors of the nodes in terms of human perception is outside a predetermined range;
filter the edges based on external color comparative descriptions stored in an external color comparative database;
incorporate a new node in the graph by finding a closest neighbor node based on the color difference in terms of human perception and add a new edge between the new node and the closest neighbor node, the new node including a new color which is not included in the list of tuples and has no description;
learn a feature vector for each of the nodes in the graph by using message passing and the colors of the nodes as initial seeds; and
generate a description of the new node by using each of the learned feature vectors as initial states for a recurrent neural network (RNN)-based decoder in a semi-supervised fashion.

22. (Currently Amended)  A computer program product for generating a description in natural language for a color, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
obtain a list of tuples, each of the tuples including a color and a description;
generate a graph by using each of the tuples as a node and add edges between the nodes based on a similarity threshold;
filter the edges based on external color comparative descriptions stored in an external color comparative database; and
incorporate a new node in the graph by finding a closest neighbor node based on the similarity threshold and add a new edge between the new node and the closest neighbor node.


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claims 1, 20 and 25 are allowed because 
Grams et al. ( US patent  publication 2017/0287171) teaches, acquiring a list of tuples, each of the tuples including a color and a description; generating a graph by using each of the tuples as a node  (Paragraph [0021] ) but doesn’t expressly teach so adding edges between the nodes when a difference between colors of the nodes in terms of human perception is outside a predetermined range;
Fedoryszak ( US patent Publication: 2020/0250249) teaches filtering edges based on similarity threshold in a graph ( “ The method may include computing the similarity values based on frequency count and co-occurrences among the trending entities over a time window, and filtering the similarity graph based on a similarity threshold such that edges having similarity values less than the similarity threshold are removed from the similarity graph, where the filtered similarity graph is partitioned according to the clustering algorithm to detect the first cluster group. The second cluster group may be linked the first cluster group based on a maximum weighted bipartite matching.”)  but doesn’t teach, filtering edges of graphs on color similarity based on  external color comparative database.
McElvain  ( US patent Publication: 20040114162) teaches creating edge based on color but the teaching is not applicable to graph edge. 
The combination of the best available prior arts fails to expressly teach, filtering the edges based on external color comparative descriptions stored in an external color comparative database;
incorporating a new node in the graph by finding a closest neighbor node based on the color difference in terms of human perception and adding a new edge between the new node and the closest neighbor node, the new node including a new color which is not included in the list of tuples and has no description;
learning a feature vector for each of the nodes in the graph by using message passing and the colors of the nodes as initial seeds; and generating a description of the new node by using each of the learned feature vectors as initial states for a recurrent neural network (RNN)-based decoder in a semi-supervised fashion.

Dependent claims 2-7, 21 are also allowable by virtue of dependency.


Independent claims 8 and 22 are allowed because 
Grams et al. ( US patent 2017/0287171) teaches, obtaining a list of tuples, each of the tuples including a color and a description; (Paragraph [0021] ) 
McElvain  ( US patent Publication: 20040114162) teaches creating edge based on color but the teaching is not applicable to graph edge. 
Fedoryszak ( US patent Publication: 2020/0250249) teaches filtering edges based on similarity threshold in a graph ( “ The method may include computing the similarity values based on frequency count and co-occurrences among the trending entities over a time window, and filtering the similarity graph based on a similarity threshold such that edges having similarity values less than the similarity threshold are removed from the similarity graph, where the filtered similarity graph is partitioned according to the clustering algorithm to detect the first cluster group. The second cluster group may be linked the first cluster group based on a maximum weighted bipartite matching.”)  but doesn’t teach, filtering the edges based on external color comparatives descriptions stored in an external color comparatives descriptions in an external color comparative database.
The combination of the best available prior arts fails to expressly teach, filtering the edges based on external color comparative descriptions stored in an external color comparative database;
incorporating a new node in the graph by finding a closest neighbor node based on the color difference in terms of human perception and adding a new edge between the new node and the closest neighbor node, the new node including a new color which is not included in the list of tuples and has no description;
Dependent claims 9-19, 23-24 are also allowed based on dependency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616